Citation Nr: 1729244	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  08-32 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for lumbar spondylosis with degenerative changes (excluding a period of temporary 100 percent rating based on surgery and convalescence from September 24, 2014 to December 1, 2014).

2.  Entitlement to a rating in excess of 10 percent for cervical spondylosis with degenerative changes.


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel 







INTRODUCTION

The Veteran served on active duty from March 13 to September 12, 1962 and from February 1976 to August 1995.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  Jurisdiction of this matter currently resides with the RO in Roanoke, Virginia. 

Most recently, in October 2013, the Board remanded this matter for further evidentiary development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran has been provided multiple VA examinations to evaluate the nature and severity of the service-connected lumbar spine and cervical spine disabilities throughout the claims period, in April 2005, September 2005, March 2010, April 2013, December 2015, and October 2016.  However, a thorough review of the examinations of record shows that all of the VA examinations of record are inadequate as the VA examinations of the Veteran's lumbar spine and cervical spine disabilities do not include range of motion testing results required by the United States Court of Appeals for Veterans Claims (Court) in Correia v. McDonald, 28 Vet. App 158 (2016).  In Correia, the Court found that 38 C.F.R. § 4.59 requires that VA joint examinations must, where possible, include range of motion results for pain on both active and passive motion, in weightbearing and non-weightbearing, and if possible, with the range of the opposite undamaged joint.  Id. at 168-169.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Board finds that new VA examinations are required.  The examiners should also render retrospective opinions on the measurements required by Correia.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA medical records and associate them with the virtual claims file.

All efforts to obtain these records must be documented.  Such efforts should continue until the records are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.  The Veteran should also be given opportunity to present any private treatment records.

2. Schedule the Veteran for a VA examination to determine the current severity of his lumbar spine disability.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.  Full range of motion testing must be performed where possible.  The lumbar spine should be tested in both active and passive motion, in weightbearing and non-weightbearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The examiner should also provide an opinion as to the range of motion for pain throughout the appeal period of the lumbar spine in active motion, passive motion, weightbearing, and in non-weightbearing.

In addition to completing the above testing, the examiner should address any neurological complications associated with the Veteran's lumbar spine disability, to include any radiculopathy, or bowel or bladder dysfunction.  

All findings should be reported in detail and all opinions must be accompanied by a clear rationale.

3. Schedule the Veteran for a VA examination to determine the current severity of his cervical spine disability.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.  Full range of motion testing must be performed where possible.  The cervical spine should be tested in both active and passive motion, in weightbearing and non-weightbearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The examiner should also provide an opinion as to the range of motion for pain throughout the appeal period of the cervical spine in active motion, passive motion, weightbearing, and in non-weightbearing.

In addition to completing the above testing, the examiner should address any neurological complications associated with the Veteran's cervical spine disability, to include any radiculopathy.  

All findings should be reported in detail and all opinions must be accompanied by a clear rationale.

4. Following any additional indicated development, the AOJ should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M.. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

